              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 1 of 19



                              UNITED STATES DISTRICT COURT

                               DISTRICT OF MASSACHUSETTS

LEXINGTON INSURANCE COMPANY


                                Plaintiff,
                                                              Case No. 21-10550
        v.

R&Q REINSURANCE COMPANY,

                                Defendant.


                                 COMPLAINT – CIVIL ACTION

        Lexington Insurance Company, Inc., (“Lexington”) by and through its attorneys, White

and Williams LLP, brings this civil action against R&Q Reinsurance Company and in support

thereof avers as follows:

                                    NATURE OF THE ACTION

        1.       This is a civil action for breach of facultative reinsurance contracts and arises

from the failure of Defendant, R&Q Reinsurance Company (“R&Q”), to indemnify Plaintiff

Lexington Insurance Company for payments made under certain insurance policies issued by

Lexington, which are reinsured by R&Q. The Lexington insurance policies were issued to Borg

Warner Corporation (“Borg Warner”) which R&Q reinsured. The underlying claims and

litigation in this dispute involve asbestos bodily injury claims against Borg Warner for which

Borg Warner sought insurance coverage from Lexington.

                                             THE PARTIES

        2.       Plaintiff Lexington is organized under the laws of the State of Delaware with its

principal place of business located at 99 High Street, Boston, Massachusetts 02110.

        3.       Defendant R&Q, formerly known as ACE American Reinsurance Company,

formerly known as CIGNA Reinsurance Company, formerly known as INA Reinsurance


26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 2 of 19




Company, is organized under the laws of the Commonwealth of Pennsylvania with its principal

place of business located at Two Logan Square, 18th and Arch Streets, Suite 600, Philadelphia,

PA 19103.

                                 JURISDICTION AND VENUE

        4.       This court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a)(1)

because the amount in controversy exceeds $75,000 exclusive of interests and costs and because

there is complete diversity in that Lexington is a Delaware corporation with its principal place of

business in Boston, Massachusetts and R&Q is a Pennsylvania corporation with its principal

place of business in Philadelphia, Pennsylvania.

        5.       This Court has personal jurisdiction over R&Q because of R&Q’s regular and

repeated contacts with the Commonwealth of Massachusetts. Such contacts include, but are not

limited to, doing business with Lexington, a Massachusetts based company.

        6.       During the course of the coverage litigation between Lexington and Borg Warner,

Lexington provided regular notice and updates to its reinsurers, including R&Q. Some of those

communications came from Lexington’s Boston, Massachusetts office. In those notices, the

reinsurers were instructed to remit payment to Lexington in Boston, Massachusetts.

        7.       Venue is proper in this Court pursuant to 28 U.S.C. §1391 (a) because a

substantial part of events or omissions giving rise to the claim occurred in this district.

                                         BACKGROUND

        8.       A reinsurance contract is an arrangement whereby one insurance company,

known as the “ceding company” or the “cedent,” obtains insurance from another insurer, known

as the “reinsurer,” in order to transfer some or all of the insured risk the cedent has assumed

under the insurance policies it has issued. In this case, Lexington Insurance Company is the

cedent, and R&Q is the reinsurer.

                                                 -2-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 3 of 19




        9.        “Facultative reinsurance” applies to a single policy or risk and is negotiated on an

individual basis by the insurer (the cedent) and the reinsurer. Facultative reinsurance is generally

memorialized in a written contract known as a facultative certificate.

                                     FACTUAL ALLEGATIONS

        10.       From 1968 to 1982, Lexington Insurance Company issued nine excess umbrella

liability policies to Borg Warner Corporation, a manufacturer and distributor of automotive and

vehicle parts that contained asbestos, with the following coverage limits:

                 Policy #    Policy Start    Policy End            Per          Layer      Underlying
                                                            Occurrence
                                                                 Limit
              GC 401581        7/1/1968       9/1/1971      $2,000,000     $30,000,000    $20,300,000

          GC 550 18 31        2/21/1977       1/1/1978      $5,000,000     $20,000,000    $31,000,000

                5512860        1/1/1978       1/1/1979      $5,000,000     $20,000,000    $31,000,000

                5512915        1/1/1979       1/1/1980      $5,000,000     $30,000,000    $46,000,000

                5512973        1/1/1980       1/1/1981      $5,000,000     $30,000,000    $46,000,000

                5521046        1/1/1981       1/1/1982      $5,000,000     $30,000,000    $46,000,000

                5521049        1/1/1981       1/1/1982      $5,000,000     $25,000,000    $76,000,000

              5521143(A)       1/1/1982       1/1/1983      $5,000,000     $30,000,000    $46,000,000

              5521143(B)       1/1/1982       1/1/1983      $5,000,000     $25,000,000    $76,000,000




        11.       The Lexington policies at issue in this matter are GC 5501831, 5512860,

5512915, 5512973 and 5521046 (“Lexington Policies”).

        12.       Beginning in 1983, Borg Warner received a number of claims for bodily injury

related to asbestos exposure involving products manufactured by Borg Warner.




                                                   -3-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 4 of 19




        13.      To resolve disputes between Borg Warner and its insurance carriers, including

Lexington, concerning the existence of coverage for Borg Warner’s asbestos bodily injury

claims, the first of several declaratory judgment actions was filed in 2004.

        14.      On September 25, 2020, Borg Warner and Lexington reached a negotiated

settlement agreement for coverage under the Lexington Policies with respect to certain asbestos

claims against the insured.

                 LEXINGTON’S 1977 POLICY ISSUED TO BORG WARNER
                       AND REINSURANCE RELATED TO SAME

        15.      Lexington issued Policy No. 5501831, effective February 21, 1977 to January 1,

1978, with a limit of $5 million p/o $20 million excess $31 million to Borg Warner (“Lexington

Policy 5501831”).

        16.      Lexington purchased facultative reinsurance for Lexington Policy 5501831 from

R&Q (then known as INA Reinsurance Company).

        17.      Pursuant to facultative Certificate No. FRC 017237 (“R&Q Certificate FRC

017237”) R&Q assumed 40% of $2 million p/o $ 5 million of Lexington Policy 5501831. A true

and correct copy of R&Q Certificate FRC 017237 is attached hereto as Exhibit A.

        18.      R&Q accepted premium from Lexington in exchange for its agreement to reinsure

Lexington pursuant to R&Q Certificate FRC 017237.

        19.      R&Q Certificate FRC 017237 provides that “all claims involving this reinsurance,

when settled by [Lexington] shall be binding on [R&Q] which shall be bound to pay its

proportion of such settlements.”

        20.      R&Q Certificate FRC 017237 also provides that payment shall be made

“promptly following receipt of proof of loss.”




                                                 -4-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 5 of 19




        21.      Borg Warner presented a demand for coverage under Lexington Policy 5501831

relating to liabilities arising out of asbestos claims.

        22.      On September 25, 2020, Borg Warner and Lexington entered into a Settlement

Agreement and Release, which required Lexington to make certain payments to Borg Warner

immediately and in the future.

        23.      Pursuant to the September 25, 2020 Settlement Agreement and Release,

Lexington made payment to Borg Warner under Lexington Policy 5501831 and will make

additional payments to Borg Warner under Lexington Policy 5501831 in the future.

        24.      Lexington billed R&Q with respect to the payment Lexington made to Borg

Warner under Lexington Policy 5501831.

        25.      R&Q has failed to pay Lexington pursuant to the proof of loss submitted under

R&Q Certificate FRC 0017237 in breach of the terms of the facultative certificate.

                 LEXINGTON’S 1978 POLICY ISSUED TO BORG WARNER
                       AND REINSURANCE RELATED TO SAME

        26.      Lexington issued Policy No. 5512860, effective January 1, 1978 to January 1,

1979, with a limit of $5 million p/o $20 million excess $31 million to Borg Warner (“Lexington

Policy 5512860”).

        27.      Lexington purchased facultative reinsurance for Lexington Policy 5512860 from

R&Q (then known as INA Reinsurance Company).

        28.      Pursuant to facultative Certificate No. FRC 020573 (“R&Q Certificate FRC

020573”), R&Q assumed 40% of $2 million p/o $ 5 million of Lexington Policy 5512860. A

true and correct copy of R&Q Certificate FRC 020573 is attached hereto as Exhibit B.

        29.      R&Q accepted premium from Lexington in exchange for its agreement to reinsure

Lexington pursuant to R&Q Certificate FRC 020573.


                                                   -5-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 6 of 19




        30.      R&Q Certificate FRC 020573 provides that “all claims involving this reinsurance,

when settled by [Lexington] shall be binding on [R&Q] which shall be bound to pay its

proportion of such settlements.”

        31.      R&Q Certificate FRC 020573 also provides that payment shall be made

“promptly following receipt of proof of loss.”

        32.      Borg Warner presented a demand for coverage under Lexington Policy 5512860

relating to liabilities arising out of asbestos claims.

        33.      On September 25, 2020, Borg Warner and Lexington entered into a Settlement

Agreement and Release, which required Lexington to make certain payments to Borg Warner

immediately and in the future.

        34.      Pursuant to the September 25, 2020 Settlement Agreement and Release,

Lexington made payment to Borg Warner under Lexington Policy 5512860 and will make

additional payments to Borg Warner under Lexington Policy 5512860 in the future.

        35.      Lexington billed R&Q with respect to the payment Lexington made to Borg

Warner under Lexington Policy 5512860.

        36.      R&Q has failed to pay Lexington pursuant to the proof of loss submitted under

R&Q Certificate FRC 020573 in breach of the terms of the facultative certificate.

                 LEXINGTON’S 1979 POLICY ISSUED TO BORG WARNER
                       AND REINSURANCE RELATED TO SAME

        37.      Lexington issued Policy No. 5512195, effective January 1, 1979 to January 1,

1980, with a limit of $5 million p/o $30 million excess $46 million to Borg Warner (“Lexington

Policy 5512195”).

        38.      Lexington purchased facultative reinsurance for Lexington Policy 5512195 from

R&Q (then known as INA Reinsurance Company).


                                                   -6-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 7 of 19




        39.      Upon information and belief, pursuant to facultative Certificate No. FRC 026601

(“R&Q Certificate FRC 026601”) R&Q assumed 40% of $2 million p/o $ 5 million of Lexington

Policy 5512195. While Lexington does not have a copy of R&Q Certificate FRC 026601, a true

and correct copy of facultative Certificate No. FRC 029038, effective January 1, 1980, attached

hereto as Exhibit C, shows that it is a renewal of R&Q Facultative Certificate 026601.

        40.      Upon information and belief, R&Q accepted premium from Lexington in

exchange for its agreement to reinsure Lexington pursuant to the R&Q Certificate FRC 026601.

        41.      Upon information and belief, R&Q Certificate FRC 026601 provides that “all

claims involving this reinsurance, when settled by [Lexington] shall be binding on [R&Q] which

shall be bound to pay its proportion of such settlements.”

        42.      Upon information and belief, R&Q Certificate FRC 026601 also provides that

payment shall be made “promptly following receipt of proof of loss.”

        43.      Borg Warner presented a demand for coverage under Lexington Policy 5512195

relating to liabilities arising out of asbestos claims.

        44.      On September 25, 2020, Borg Warner and Lexington entered into a Settlement

Agreement and Release, which required Lexington to make certain payments to Borg Warner

immediately and in the future.

        45.      Pursuant to the September 25, 2020 Settlement Agreement and Release,

Lexington made payment to Borg Warner under Lexington Policy 5512195 and will make

additional payments to Borg Warner under Lexington Policy 5512195 in the future.

        46.      Lexington billed R&Q with respect to the payment Lexington made to Borg

Warner under Lexington Policy 5512195.




                                                   -7-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 8 of 19




        47.      R&Q has failed to pay Lexington pursuant to the proof of loss submitted under

the R&Q Certificate FRC 026601 in breach of the terms of the facultative certificate.

                 LEXINGTON’S 1980 POLICY ISSUED TO BORG WARNER
                       AND REINSURANCE RELATED TO SAME

        48.      Lexington issued Policy No. 5512973, effective January 1, 1980 to January 1,

1981, with a limit of $5 million p/o $30 million excess $46 million to Borg Warner (“Lexington

Policy 5512973”).

        49.      Lexington purchased facultative reinsurance for Lexington Policy 5512973 from

R&Q (then known as INA Reinsurance Company).

        50.      Pursuant to facultative Certificate No. FRC 029830 (“R&Q Certificate FRC

029830”) R&Q assumed 40% of $2 million p/o $5 million of Lexington Policy 5512973. A true

and correct copy of R&Q Facultative Certificate FRC 029830 is attached hereto as Exhibit C.

        51.      R&Q accepted premium from Lexington in exchange for its agreement to reinsure

Lexington pursuant to R&Q Certificate FRC 029830.

        52.      R&Q Certificate FRC 029830 provides that “all claims involving this reinsurance,

when settled by [Lexington] shall be binding on [R&Q] which shall be bound to pay its

proportion of such settlements.”

        53.      R&Q Certificate FRC 029830 also provides that payment shall be made

“promptly following receipt of proof of loss.”

        54.      Borg Warner presented a demand for coverage under Lexington Policy 5512973

relating to liabilities arising out of asbestos claims.

        55.      On September 25, 2020, Borg Warner and Lexington entered into a Settlement

Agreement and Release, which required Lexington to make certain payments to Borg Warner

immediately and in the future.


                                                   -8-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 9 of 19




        56.      Pursuant to the September 25, 2020 Settlement Agreement and Release,

Lexington made payment to Borg Warner under Lexington Policy 5512973 and will make

additional payments to Borg Warner under Lexington Policy 5512973 in the future.

        57.      Lexington billed R&Q with respect to the payment Lexington made to Borg

Warner under Lexington Policy 5512973.

        58.      R&Q has failed to pay Lexington pursuant to the proof of loss submitted under

R&Q Certificate FRC 029830 in breach of the terms of the facultative certificate.

                 LEXINGTON’S 1981 POLICY ISSUED TO BORG WARNER
                       AND REINSURANCE RELATED TO SAME

        59.      Lexington issued Policy No. 5521046, effective January 1, 1981 to January 1,

1982, with a limit of $5 million p/o $30 million excess $46 million to Borg Warner (“Lexington

Policy 5521046”).

        60.      Lexington purchased facultative reinsurance for Lexington Policy 5521046 from

R&Q (then known as INA Reinsurance Company).

        61.      Pursuant to facultative Certificate No. FRC 034941 (“R&Q Certificate FRC

034941”) R&Q assumed 40% of $2 million p/o $5 million of Lexington Policy 5521046. A true

and accurate copy of R&Q Certificate FRC 034941 is attached hereto as Exhibit D.

        62.      R&Q accepted premium from Lexington in exchange for its agreement to reinsure

Lexington pursuant to R&Q Certificate FRC 034941.

        63.      Upon information and belief, R&Q Certificate FRC 034941 provides that “all

claims involving this reinsurance, when settled by [Lexington] shall be binding on [R&Q] which

shall be bound to pay its proportion of such settlements.”

        64.      Upon information and belief, R&Q Certificate FRC 034941 also provides that

payment shall be made “promptly following receipt of proof of loss.”


                                                -9-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 10 of 19




        65.      Borg Warner presented a demand for coverage under Lexington Policy 5521046

relating to liabilities arising out of asbestos claims.

        66.      On September 25, 2020, Borg Warner and Lexington entered into a Settlement

Agreement and Release, which required Lexington to make certain payments to Borg Warner

immediately and in the future.

        67.      Pursuant to the September 25, 2020 Settlement Agreement and Release,

Lexington made payment to Borg Warner under Lexington Policy 5521046 and will make

additional payments to Borg Warner under Lexington Policy 5521046 in the future.

        68.      Lexington billed R&Q with respect to the payment Lexington made to Borg

Warner under Lexington Policy 5521046.

        69.      R&Q has failed to pay Lexington pursuant to the proof of loss submitted under

R&Q Certificate FRC 034941 in breach of the terms of the facultative certificate.

                                              COUNT I

                    Breach of Contract Under R&Q Certificate FRC 017237

        70.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-25 as if fully set forth herein.

        71.      Lexington has fully performed its obligations under R&Q Certificate FRC

017237.

        72.      R&Q has failed to pay the amounts now due and owing under R&Q Certificate

FRC 017237.

        73.      In failing to pay the amounts due under R&Q Certificate FRC 017237, Lexington

has suffered damages.

        WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q Reinsurance Company as follows:

                                                  -10-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 11 of 19




              a. A judgment that R&Q Reinsurance Company has breached R&Q Certificate FRC

                 017237;

              b. An award of money damages, plus statutory pre-judgment interest with respect to

                 outstanding billings;

              c. Reasonable costs and fees incurred in bringing this action; and

              d. Such other relief as the Court deems just and proper.

                                             COUNT II

                     Breach of Contract Under R&Q Certificate FRC 020573

        74.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 26-36 as if fully set forth herein.

        75.      Lexington has fully performed its obligations under R&Q Certificate FRC

020573.

        76.      R&Q has failed to pay the amounts now due and owing under R&Q Certificate

FRC 020573.

        77.      In failing to pay the amounts due under the R&Q Certificate FRC 020573,

Lexington has suffered damages.

        WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q Reinsurance Company as follows:

              a. A judgment that R&Q Reinsurance Company has breached R&Q Certificate FRC

                 020573;

              b. An award of money damages, plus statutory pre-judgment interest with respect to

                 outstanding billings;

              c. Reasonable costs and fees incurred in bringing this action; and

              d. Such other relief as the Court deems just and proper.

                                                 -11-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 12 of 19




                                             COUNT III

                     Breach of Contract Under R&Q Certificate FRC 026601

        78.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 37-47 as if fully set forth herein.

        79.      Lexington has fully performed its obligations under R&Q Certificate FRC

026601.

        80.      R&Q has failed to pay the amounts now due and owing under R&Q Certificate

FRC 026601.

        81.      In failing to pay the amounts due under R&Q Certificate FRC 026601, Lexington

has suffered damages.

        WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q Reinsurance Company as follows:

              a. A judgment that R&Q Reinsurance Company has breached R&Q Certificate FRC

                 026601;

              b. An award of money damages, plus statutory pre-judgment interest with respect to

                 outstanding billings;

              c. Reasonable costs and fees incurred in bringing this action; and

              d. Such other relief as the Court deems just and proper.

                                             COUNT IV

                     Breach of Contract Under R&Q Certificate FRC 029830

        82.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 48-58 as if fully set forth herein.

        83.      Lexington has fully performed its obligations under R&Q Certificate FRC

029830.

                                                 -12-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 13 of 19




        84.      R&Q has failed to pay the amounts now due and owing under R&Q Certificate

FRC 029830.

        85.      In failing to pay the amounts due under R&Q Certificate FRC 029830, Lexington

has suffered damages.

        WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q Reinsurance Company as follows:

              a. A judgment that R&Q Reinsurance Company has breached R&Q Certificate FRC

                 029830;

              b. An award of money damages, plus statutory pre-judgment interest with respect to

                 outstanding billings;

              c. Reasonable costs and fees incurred in bringing this action; and

              d. Such other relief as the Court deems just and proper.

                                             COUNT V

                     Breach of Contract Under R&Q Certificate FRC 034941

        86.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 59-69 as if fully set forth herein.

        87.      Lexington has fully performed its obligations under R&Q Certificate FRC

034941.

        88.      R&Q has failed to pay the amounts now due and owing under R&Q Certificate

FRC 034941.

        89.      In failing to pay the amounts due under R&Q Certificate FRC 034941, Lexington

has suffered damages.




                                                 -13-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 14 of 19




        WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q Reinsurance Company as follows:

              a. A judgment that R&Q Reinsurance Company has breached R&Q Certificate FRC

                 034941;

              b. An award of money damages in excess of $50,000, plus statutory pre-judgment

                 interest with respect to outstanding billings;

              c. Reasonable costs and fees incurred in bringing this action; and

              d. Such other relief as the Court deems just and proper.

                                             COUNT VI

                   Declaratory Judgment Under R&Q Certificate FRC 017237

        90.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-25 as if fully set forth herein.

        91.      An action for declaratory relief is governed by the Massachusetts Uniform

Declaratory Judgment Act, G.L. 231A et seq.

        92.      Lexington will be required to pay future amounts under Lexington Policy

5501831 to Borg Warner pursuant to the September 25, 2020 Settlement Agreement.

        93.      Lexington expects to bill R&Q for future payments made under Lexington Policy

5501831 pursuant to R&Q Certificate FRC 017237.

        94.      In light of R&Q’s current breach of R&Q Certificate FRC 017237, Lexington

anticipates that R&Q will refuse to pay future amounts due under R&Q Certificate FRC 017237.

        95.      There is a justiciable controversy regarding the parties’ respective rights and

obligations under R&Q Certificate FRC 017237 with respect to the future payments Lexington

will make to Borg Warner pursuant to the September 25, 2020 Settlement Agreement and bill to

R&Q.

                                                  -14-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 15 of 19




         WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q declaring Lexington has performed its obligations under R&Q Certificate

FRC 017237 and that R&Q is required to promptly pay Lexington’s future proofs of loss

submitted thereunder, along with costs, interest and attorney’s fees and any other relief that the

Court deems appropriate.

                                            COUNT VII

                     Declaratory Judgment Under R&Q Certificate 020573

        96.      Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 26-36 as if fully set forth herein.

        97.      An action for declaratory relief is governed by the Massachusetts Uniform

Declaratory Judgment Act, G.L. 231A et seq.

        98.      Lexington will be required to pay future amounts under Lexington Policy

5512860 to Borg Warner pursuant to the September 25, 2020 Settlement Agreement.

        99.      Lexington expects to bill R&Q for future payments made under Lexington Policy

5512860 pursuant to R&Q Certificate FRC 020573.

        100.     In light of R&Q’s current breach of R&Q Certificate FRC 020573, Lexington

anticipates that R&Q will refuse to pay future amounts due under R&Q Certificate FRC 020573.

        101.     There is a justiciable controversy regarding the parties’ respective rights and

obligations under R&Q Certificate FRC 020573 with respect to the future payments Lexington

will make to Borg Warner pursuant to the September 25, 2020 Settlement Agreement and bill to

R&Q.

        WHEREFORE, Lexington respectfully requests that the Court enter judgment in its

favor and against R&Q by declaring Lexington has performed its obligations under R&Q

Certificate FRC 020573 and that R&Q is required to promptly pay Lexington’s future proofs of

                                                 -15-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 16 of 19




loss submitted thereunder, along with costs, interest and attorney’s fees and any other relief that

the Court deems appropriate.

                                            COUNT VIII

                   Declaratory Judgment Under R&Q Certificate FRC 026601

        102.     Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 37-47 as if fully set forth herein.

        103.     An action for declaratory relief is governed by the Massachusetts Uniform

Declaratory Judgment Act, G.L. 231A et seq.

        104.     Lexington will be required to pay future amounts under Lexington Policy

5512195 to Borg Warner pursuant to the September 25, 2020 Settlement Agreement.

        105.     Lexington expects to bill R&Q for future payments made under Lexington Policy

5512195 pursuant to R&Q Certificate FRC 026601.

        106.     In light of R&Q’s current breach of R&Q Certificate FRC 026601, Lexington

anticipates that R&Q will refuse to pay future amounts due under R&Q Certificate FRC 026601.

        107.     There is a justiciable controversy regarding the parties’ respective rights and

obligations under R&Q Certificate FRC 026601 with respect to the future payments Lexington

will make to Borg Warner pursuant to the September 25, 2020 Settlement Agreement and bill to

R&Q.

        WHEREFORE, Lexington respectfully requests a that the Court enter judgment in its

favor and against R&Q by declaring Lexington has performed its obligations under R&Q

Certificate FRC 026601 and that R&Q is required to promptly pay Lexington’s future proofs of




                                                 -16-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 17 of 19




loss submitted thereunder, along with costs, interest and attorney’s fees and any other relief that

the Court deems appropriate.

                                             COUNT IX

                   Declaratory Judgment Under R&Q Certificate FRC 029830

        108.     Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 48-58 as if fully set forth herein.

        109.     An action for declaratory relief is governed by the Massachusetts Uniform

Declaratory Judgment Act, G.L. 231A et seq.

        110.     Lexington will be required to pay future amounts under Lexington Policy

5512973 to Borg Warner pursuant to the September 25, 2020 Settlement Agreement.

        111.     Lexington expects to bill R&Q for future payments made under Lexington Policy

5512973 pursuant to R&Q Certificate FRC 029830.

        112.     In light of R&Q’s current breach of R&Q Certificate FRC 029830, Lexington

anticipates that R&Q will refuse to pay future amounts due under R&Q Certificate FRC 029830.

        113.     There is a justiciable controversy regarding the parties’ respective rights and

obligations under R&Q Certificate FRC 029830 with respect to the future payments Lexington

will make to Borg Warner pursuant to the September 25, 2020 Settlement Agreement and bill to

R&Q.

        WHEREFORE, Lexington respectfully requests a that the Court enter judgment in its

favor and against R&Q by declaring Lexington has performed its obligations under the R&Q

Certificate FRC 029830 and that R&Q is required to promptly pay Lexington’s future proofs of




                                                 -17-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 18 of 19




loss submitted thereunder, along with costs, interest and attorney’s fees and any other relief that

the Court deems appropriate.

                                             COUNT X

                   Declaratory Judgment Under R&Q Certificate FRC 034941

        114.     Lexington repeats and incorporates herein by reference the allegations contained

in the foregoing paragraphs 1-14 and 59-69 as if fully set forth herein.

        115.     An action for declaratory relief is governed by the Massachusetts Uniform

Declaratory Judgment Act, G.L. 231A et seq.

        116.     Lexington will be required to pay future amounts under Lexington Policy

5521046 to Borg Warner pursuant to the September 25, 2020 Settlement Agreement.

        117.     Lexington expects to bill R&Q for future payments made under Lexington Policy

5521046 pursuant to R&Q Certificate FRC 034941.

        118.     In light of R&Q’s current breach of R&Q Certificate FRC 034941, Lexington

anticipates that R&Q will refuse to pay future amounts due under R&Q Certificate FRC 03941.

        119.     There is a justiciable controversy regarding the parties’ respective rights and

obligations under R&Q Certificate FRC 034941 with respect to the future payments Lexington

will make to Borg Warner pursuant to the September 25, 2020 Settlement Agreement and bill to

R&Q.

        WHEREFORE, Lexington respectfully requests a that the Court enter judgment in its

favor and against R&Q by declaring Lexington has performed its obligations under R&Q

Certificate FRC 034941 and that R&Q is required to promptly pay Lexington’s future proofs of




                                                 -18-
26817600v.1
              Case 1:21-cv-10550-IT Document 1 Filed 03/31/21 Page 19 of 19




loss submitted thereunder, along with costs, interest and attorney’s fees and any other relief that

the Court deems appropriate.


 OF COUNSEL:                                             Respectfully submitted,

 Michael S. Olsan, Esq.                                  LEXINGTON INSURANCE COMPANY
 1650 Market Street
 One Liberty Place, Suite 1800                           By counsel,
 Philadelphia, PA 19103-7395
 (215) 864-6278                                          /s/ Austin D. Moody
 olsanm@whiteandwilliams.com                             Austin D. Moody (BBO #704315)
                                                         WHITE AND WILLIAMS LLP
                                                         101 Arch Street, Suite 1930
 Dated: March 31, 2021                                   Boston, MA 02110
                                                         Tel: (617) 748-5200
                                                         Fax: (617) 748-5201
                                                         moodya@whiteandwilliams.com




                                                -19-
26817600v.1
